Citation Nr: 1546893	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-11 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a higher initial rating for coronary artery disease with cardiac arrhythmia, status post myocardial infarction, and coronary bypass surgery. 

2. Entitlement to a higher initial rating for painful scars of the sternum and right leg, as residuals of coronary artery bypass surgery (to include right ankle and foot pain). 

3. Entitlement to an effective date earlier than May 8, 2003, for the grant of entitlement to service connection for coronary artery disease with cardiac arrhythmia, status post myocardial infarction, and coronary artery bypass surgery (hereinafter "ischemic heart disease"). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969. 

This case comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In a July 2013 rating decision, the RO granted an increased rating of 20 percent for residuals scars of the sternum and right leg, effective July 12, 2011. But see AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2015, the Veteran testified during a hearing at the Board before the undersigned; a transcript of that hearing is of record.

The Board is cognizant that the Veteran raised the issue of entitlement to an effective date earlier than January 23, 2006, for the award of a 100 percent evaluation for service-connected ischemic heart disease during the June 2015 hearing.  However, the Veteran's appeal for higher ratings for his ischemic heart disease disability encompasses staged ratings.  Such includes the rating periods prior to January 23, 2006.  Thus, the adjudication of a separate earlier effective date claim would be redundant at this juncture.  

The issues of entitlement to a higher initial rating for ischemic heart disease/CAD and entitlement to a higher initial rating for residual scars of the sternum and right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA received a statement from the Veteran on January 23, 2002, which is construed as a claim for service connection; an ECG conducted on November 6, 2002, confirmed a septal infarct.


CONCLUSION OF LAW

The criteria for an effective date of November 6, 2002, but no earlier, for the grant of entitlement to service connection for coronary artery disease with cardiac arrhythmia, status post myocardial infarction, and coronary bypass surgery are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.157, 3.160, 3.400, 3.816 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 

As to the claim for an earlier effective date, this claim arises from a disagreement following the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 38 C.F.R. § 3.159(b)(3)(i)(stating that there is no duty to provide VCAA notice upon receipt of a NOD).

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service private and VA treatment records and examination reports, and the Veteran's statements.

Additionally, the Veteran also testified at a hearing before the undersigned in June 2015.  It is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the procedural history of the Veteran's service connection claim for ischemic heart disease, and he described in detail why he believed he was entitled to an earlier effective date. Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date for the Grant of Service Connection for Ischemic Heart Disease

The Veteran asserts that an effective date earlier than May 8, 2003, is warranted for the grant of service connection for ischemic heart disease.  In a December 2013 statement, the Veteran argued that the effective date for service connection should be November 6, 2002, the date upon which VA medical records document ECG evidence of a septal infarct.  

Applicable Law and Regulations

Section 5110(a), title 38, United States Code, provides that '[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim...of compensation...shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'  The implementing regulation, 38 C.F.R. § 3.400 (2015), similarly states that the effective date of service connection 'will be the date of receipt of the claim or the date entitlement arose, whichever is the later.' 38 U.S.C.A. § 5110(a). 

With respect to claim of entitlement to earlier effective date for service connection based on diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. 38 C.F.R. § 3.816 (2012). See also Nehmer v. U.S. Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease. 38 C.F.R. § 3.816(b)(1)(i)(2015).  Ischemic heart disease is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure, effective as of August 31, 2010.  The term 'ischemic heart disease' includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309(e).  

This regulation applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c)(2015).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(1), (c)(2).  

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 38 C.F.R. § 3.816(c)(2)(i), (ii).  Again, VA promulgated a regulation regarding presumptive service connection for ischemic heart disease effective August 31, 2010.

Generally, a specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a). 

Factual Background

On January 23, 2002, VA received correspondence from the Veteran in which he stated that he was requesting service connection for "Agent Orange," among other disabilities.  Medical evidence submitted in conjunction with the January 23, 2002, correspondence did not reflect any diagnoses pertaining to ischemic heart disease.  

On January 29, 2002, VA received a VA Form 21-526 (Application for Compensation or Pension) which again indicated that the Veteran was seeking service connection for "Agent Orange." 

In a March 2002 letter, VA informed the Veteran that "Agent Orange" was not a disability for which service connection could be granted and that he would need to state a specific disability as a result of Agent Orange.  

A March 2002 VA genitourinary/hypertension examination reported noted a history of hypertension, but the Veteran had denied any previous history of stroke or heart attack. 

In a June 2002 rating decision, the RO denied service connection for hearing loss, a skin rash due to Agent Orange, and a left eye disability. 

Other VA treatment associated with the electronic claims file in 2003 and dated in 2000 expressly indicated that the Veteran did not have ischemic heart disease and he denied any history of heart disease. See, e.g., March 2000 VA Treatment Record. 

In an April 2003 rating decision, the RO denied service connection claims for COPD, GERD, hypertension, arthritis, headaches, sleep disorders, chronic fatigue, left ankle injury, and alcohol/gambling problems. 

On May 8, 2003, the Veteran submitted a statement indicating that he wished to submit a claim for service connection for diabetes mellitus and any other condition in his medical records or service treatment records "that Agent Orange could or would cause."  

In an August 2003 rating decision, the RO granted service connection for diabetes mellitus associated with herbicide exposure, effective May 8, 2003.  

VA treatment records dated from 2003 to 2004, and associated with the electronic claims file in 2004, reflect that the Veteran underwent bypass surgery in July 2003 (at a private medical facility) and had a diagnosis of coronary artery disease. 

On January 24, 2005, the Veteran submitted a claim for service connection for heart disease/cardiovascular disease/coronary artery disease.  In a contemporaneous statement, he reported that he had suffered a heart attack on June 24, 2003, and was treated at Piedmont Hospital.

In a November 2005 rating decision, the RO denied the claim for service connection for coronary artery disease, status post myocardial infarction. 

In a December 2005 statement, the Veteran disagreed with the November 2005 rating decision, stating that his heart attack in 2003 was related to his service-connected PTSD. 

VA treatment records dated in July 2003 (and associated with the claims file in 2005) reflect that the Veteran suffered and acute myocardial infarction on June 24, 2003, and that he was treated at Piedmont Hospital where he underwent cardiac catherization.  The Veteran underwent coronary artery bypass graft surgery at the VA facility shortly thereafter in July 2003. 

In a January 2006 VA diabetes examination report, the Veteran stated that he was first diagnosed with coronary artery disease in July 2003 (which was immediately preceded by a myocardial infarction).  

An August 2009 VA ECG report reflected that the Veteran had an anteroseptal infarct "cited on or before" November 6, 2002.  A copy of the November 6, 2002, ECG report was later associated with the electronic claims file in 2011.  

In a statement received by VA on November 3, 2009, the Veteran stated that he wished to file a claim for service connection for ischemic heart disease due to Agent Orange exposure. 

In a January 2010 VA heart examination report, the Veteran stated that he had been diagnosed with coronary artery disease in the 1980's; he had a triple bypass in 2003; and a heart catherization in 2005 showing coronary artery disease.  The diagnosis was ischemic heart disease with evidence of previous anterior septal infarct with right bundle branch block essentially creating a diagnosis of cardiac arrhythmia.  

In an August 2011 rating decision, the RO granted service connection for coronary artery disease, with cardiac arrhythmia, status post myocardial infarction and coronary artery bypass surgery, associated with herbicide exposure.  The RO assigned an effective date of May 8, 2003, based on the Veteran's claim for service connection for diabetes mellitus and any disability associated with Agent Orange exposure. 

Analysis 

As noted above, the current claim was initiated by the RO in June 2011 when the RO conducted a review of the Veteran's claims file pursuant to Nehmer. See 38 C.F.R. § 3.816; see also Nehmer I, 712 F. Supp. 1404; Nehmer II, 32 F. Supp. 2d. 1175; Nehmer III, 284 F.3d 1158.  The RO awarded service connection for ischemic heart disease on a presumptive basis due to exposure to herbicide exposure during service in the Republic of Vietnam in an August 2011 rating decision.  The RO assigned an effective date of May 8, 2003, which was the date upon which the Veteran filed a claim for service connection for a diabetes mellitus and any other diseases associated with Agent Orange exposure.  

The Board finds that, when broadly interpreted and resolving all reasonable doubt in his favor, the January 23, 2002, statement from the Veteran can be construed as an informal claim for service connection.  The effective date for the regulation that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010. Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Thus, the Veteran's claim was received by VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  Under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  In this case, the record shows that the Veteran has had ischemic heart disease since November 6, 2002 (the date upon which a VA ECG report documented a septal infarct); again, his claim was received by VA on January 23, 2002.  Thus, the later date in this case is the date entitlement arose (i.e., November 6, 2002).  Accordingly, an earlier effective date of November 6, 2002, for the award of service connection for ischemic heart disease is warranted under 38 C.F.R. § 3.816(c)(2).  

However, there is no legal basis for the assignment of an even earlier effective date. The record does not suggest, and the Veteran does not argue, that he filed a claim, or that VA denied any claim, of his between September 25, 1985 and May 3, 1989. The Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).  No other regulation provides for an even earlier effective date.

In conclusion, an effective date of November 6, 2002, but no earlier, for the award of service connection for coronary artery disease with cardiac arrhythmia, status post myocardial infarction, and coronary bypass surgery, is warranted.  The Board finds that the preponderance of the evidence is against the assignment of any earlier effective date. 38 U.S.C.A. § 5107(b)(West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of November 6, 2002, for the grant of service connection for coronary artery disease with cardiac arrhythmia, status post myocardial infarction, and coronary bypass surgery, is granted.


REMAND

Increased Ratings for Service-Connected Heart Disease and Residual Scarring

With respect to the claim for higher initial ratings for ischemic heart disease, for the period prior to January 23, 2006 (i.e., prior to the grant of a 100 percent rating) there is very little information upon which to rate the Veteran's ischemic heart disease.  The Veteran underwent VA examination in 2006, and such represents the only VA examination during the appellate period.   Accordingly, the Board finds that a VA examiner should provide a retrospective medical opinion sufficient for evaluation of the severity of the Veteran's heart disease under the rating code(s) from November 6, 2002, to January 23, 2006. See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Moreover, it is unclear whether all relevant VA and private treatment records dated from 2002 to 2006 have been obtained.  Upon remand, the RO/AMC should attempt to associate with the electronic claims file any outstanding records of VA and/or private treatment for this period. See 38 U.S.C.A. § 5103A(a)-(c).  

With respect to the service-connected residual scars of the sternum and right leg, the Veteran submitted a statement in August 2013 and reported therein that his scars (in particular, his sternum scar) had worsened in severity.  The Veteran was last afforded a comprehensive VA scar examination in 2012.  In light of the foregoing, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment due to his painful scars in the sternum and right leg. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, from 2002 forward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records beginning in 2002.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. Once all available relevant medical records have been received forward the Veteran's claim file to a VA examiner for a retrospective opinion as to the severity of the Veteran's service-connected ischemic heart disease from November 6, 2002, to January 23, 2006.  

The examiner should consider the transcript of the Veteran's Board hearing and his other lay statements, as well as VA and private treatment records for the relevant time period.   

The examiner must provide a complete opinion as to the nature and severity of the Veteran's heart disease sufficient for evaluation under the rating codes 7005 (Arteriosclerotic heart disease (Coronary artery disease)) and 7006 (Myocardial Infarction), as applicable, as in effect from November 2002 to January 2006. 

The electronic claims file should be made available to the examiner for review, and the examiner should note such review.  A complete rationale should be provided for any opinion given.  The opinion should be based on examination findings, historical records, and medical principles.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his sternum and right leg scars.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the number of scars that are present with respect to the Veteran's sternum and right leg scarring.  The examiner should also comment as to areas of those scars, and whether such scars are painful, unstable, superficial and nonlinear, or deep and nonlinear. The examiner should also state whether such scarring causes limited motion, or any other functional impairment.

Opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5. After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


